DETAIL

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-40 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-14 of Patent: US9749622, over claims 1-20 of Patent: US10321139, over claims 1-14 of Patent: US10334255, over claims 1-20 of Patent: US10542263, over claims 1-20 of Patent: US10771793 and over claims 1-20 of Patent: US11032555. This is a provisional double patenting rejection since the conflicting claims have not yet been patented.

The subject matter claimed in the instant application is fully disclosed in the referenced patent and would be covered by any patent granted on that patents since the referenced patents and the instant application are claiming common subject matter, as follows:
*Note: Bold indicates the common subject matter
Instant Application: 17/172,851
Patent: 9749622
Patent: 10321139
Patent: 10334255
Patent: 10542263
Patent: 10771793
Patent: 11032555
21. A decoder for reconstructing a depth map of a video signal using encoded information from a data stream, the decoder comprising a processor configured for:
deriving a bipartition of a block of the depth map into first and second portions; associating each of neighboring samples of the depth map with a respective one of the first and second portions, the neighboring samples adjoining the block of the depth map; predicting the block of the depth map by determining a first predicted value for the first portion based on values of a first set of the neighboring samples, or determining a second predicted value for the second portion based on values of a second set of the neighboring samples; 
and
refining the prediction of the block by applying one or more refinement values to the first or second predicted value.
1. A decoder for reconstructing a sample array from a data stream, configured to: derive a bi-partition of a predetermined block of the sample array into first and second partitions; associate each of neighboring samples of the sample array with a respective one of the first and second partitions, the neighboring samples adjoining to the predetermined block; predict the predetermined block by assigning a first predicted value obtained based on values of the neighboring samples associated with the first partition to samples of the sample array positioned within the first partition, or assigning a second predicted value obtained based on values of the neighboring samples associated with the second partition to samples of the sample array positioned within the second partition; retrieve, from the data stream, one or more refinement syntax elements indicating a first or second refinement value for the first or second predicted value; and refine the prediction of the predetermined block by applying the first refinement value to the first predicted value associated with the first partition, or applying the second refinement value to the second predicted value associated with the second partition.
1. A non-transitory computer-readable medium for storing data associated with a video, comprising: a data stream stored in the non-transitory computer-readable medium, the data stream comprising encoded information indicating an intra- prediction direction related to intra prediction of a ﬁrst block of a sample array, wherein the intra-prediction direction is used to decode a second block of the sample array using a plurality of operations including: predicting the ﬁrst block of the sample array using intra prediction by determining sample values of the ﬁrst block based on reconstructed values of samples of the sample array, neighboring the ﬁrst block, along the intra-prediction direction; deriving a position of a wedgelet separation line within the second block neighboring the ﬁrst block by setting an extension direction of the wedgelet separation line within the second block based on the intra-prediction direction used to predict the ﬁrst block, the wedgelet separation line dividing the second block into ﬁrst and second wedgelet portions; and decoding the second block in units of the ﬁrst and second wedgelet portions.
1. A non-transitory computer-readable medium for storing data associated with a video, comprising: a data stream stored in the non-transitory computer-readable medium, the data stream comprising one or more reﬁnement syntax elements indicating a ﬁrst or second reﬁnement value associated with a respective ﬁrst or second portion of a predetermined block of a sample array, wherein the one or more reﬁnement syntax elements are used to reconstruct the sample array using a plurality of operations including: deriving a bi-partition of the predetermined block of the sample array into ﬁrst and second portions; associating each of neighboring samples of the sample array with a respective one of the ﬁrst and second portions, the neighboring samples adjacent to the predetermined block; predicting the predetermined block by assigning a ﬁrst predicted value obtained based on values of the neighboring samples associated with the ﬁrst portion to samples of the sample array positioned within the ﬁrst portion, or assigning a second predicted value obtained based on values of the neighboring samples associated with the second portion to samples of the sample array positioned within the second portion; retrieving, from the data stream, the one or more reﬁnement syntax elements; and reﬁning the prediction of the predetermined block by applying the ﬁrst reﬁnement value to the ﬁrst predicted value associated with the ﬁrst partition, or applying the second reﬁnement value to the second predicted value associated with the second partition.
1. A decoder for reconstructing a sample array from a data stream, the decoder conﬁgured to: predict a ﬁrst block of the sample array using intra-prediction by copying reconstructed values of samples of the sample array, neighboring the ﬁrst block, along an intra-prediction direction into the ﬁrst block; derive a position of a wedgelet separation line within a second block of the sample array neighboring the ﬁrst block based on an extension direction of the wedgelet separation line within the second block, wherein the extension direction is based on the intra-prediction direction used to predict the ﬁrst block, and the wedgelet separation line divides the second block into ﬁrst and second wedgelet partitions; and decode the second block based on a ﬁrst value related to samples within the ﬁrst wedgelet partition and a second value related to samples within the second wedgelet partition.
1. A decoder for reconstructing a depth map of a video signal using encoded information from a data stream, the decoder conﬁgured to: derive a bi-partition of a block of the depth map into ﬁrst and second portions; associate each of neighboring samples of the depth map with a respective one of the ﬁrst and second portions, the neighboring samples adjoining the block of the depth map; predict the block of the depth map by determining a ﬁrst predicted value for the ﬁrst portion based on values of a ﬁrst set of the neighboring samples, or determining a second predicted value for the second portion based on values of a second set of the neighboring samples; determine, from the data stream, one or more reﬁnement values for the ﬁrst or second predicted value, wherein the
 
one or more reﬁnement values include an absolute value of a ﬁrst or second reﬁnement value; and reﬁne the prediction of the block by applying the ﬁrst reﬁnement value to the ﬁrst predicted value for the ﬁrst portion or applying the second reﬁnement value to the second predicted value for the second portion.
1. A decoder for reconstructing a depth map of a video signal using encoded information from a data stream, the decoder comprising a processor conﬁgured for: deriving a bipartition of a block of the depth map into ﬁrst and second portions; associating each of neighboring samples of the depth map with a respective one of the ﬁrst and second portions, the neighboring samples adjoining the block of the depth map; predicting the block of the depth map by determining a ﬁrst predicted value for the ﬁrst portion based on values of a ﬁrst set of the neighboring samples, or determining a second predicted value for the second portion based on values of a second set of the neighboring samples; determining, from the data stream, one or more reﬁnement values for the ﬁrst or
 
second predicted value, wherein the one or more reﬁnement values include a ﬁrst or second reﬁnement value; and reﬁning the prediction of the block by applying the ﬁrst reﬁnement value to the ﬁrst predicted value for the ﬁrst portion or applying the second reﬁnement value to the second predicted value for the second portion.


Referring to independent claims 29 and 37, are analogues to claim 21 and obvious over claims 1-14 of Patent: US9749622, over claims 1-20 of Patent: US10321139, over claims 1-14 of Patent: US10334255, over claims 1-20 of Patent: US10542263, over claims 1-20 of Patent: US10771793 and over claims 1-20 of Patent: US11032555. Therefore, at least for this reason claim 29 and 37 are rejected similarly to claim 21 above.

Regarding dependent claims 22-28, 30-36 and 38-40, Claims 22-28, 30-36 and 38-40 are obvious over claims 1-14 of Patent: US9749622, over claims 1-20 of Patent: US10321139, over claims 1-14 of Patent: US10334255, over claims 1-20 of Patent: US10542263, over claims 1-20 of Patent: US10771793 and over claims 1-20 of Patent: US11032555, and are rejected at least for this reason.


ALLOWABLE SUBJECT MATTER
Claims 21-40 would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement, set forth in this Office action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488